Exhibit 10.1

Summary of Compensation to Non-Employee Directors

On December 15, 2006 (the “Grant Date”), Mr. John M. Deutch was elected as a
director of Cheniere Energy, Inc. (the “Company”) and was granted 25,000 fully
vested stock options with a term of ten years. The exercise price of the stock
options is the closing price of the Company’s common stock as reported on the
American Stock Exchange on the Grant Date or $28.22. In addition, Mr. Deutch
received compensation for the term of service from December 15, 2006 through May
2006 of $50,000, payable in 2,362 shares of the Company’s restricted stock.